Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 1 of 11 PageID #: 5816
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 2 of 11 PageID #: 5817
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 3 of 11 PageID #: 5818
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 4 of 11 PageID #: 5819
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 5 of 11 PageID #: 5820
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 6 of 11 PageID #: 5821
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 7 of 11 PageID #: 5822
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 8 of 11 PageID #: 5823
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 9 of 11 PageID #: 5824
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 10 of 11 PageID #:
                                   5825
Case 2:19-cr-00196-JRG-CRW Document 811 Filed 02/23/21 Page 11 of 11 PageID #:
                                   5826
